Citation Nr: 1212561	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO. 11-18 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for hypertension. 

REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1966 to March 1968.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that in his VA Form 21-22 dated October 2008, for appointment of an authorized representative, the Veteran listed as his authorized representative "American Legion VFW." Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim. 38 C.F.R. § 14.631(e)(1) (2011). The Veteran's appointment of a single authorized representative to prosecute his appealed claims should be sought, or else no authorized representative may be recognized. 

The Veteran in a VA Form 9 submitted in July 2011 requested a Travel Board hearing to address his appealed claims. The Board considers it reasonable in this case to afford the Veteran the opportunity to address his claims before a Veterans Law Judge at a Travel Board hearing. See 38 C.F.R. §§ 20.703, 20.704(b), 20.1304 (2011) (rules governing requests for hearings, failure to appear for hearings, and requests for a further opportunity of a hearing). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him with the appropriate form to be completed to appoint his desired authorized representative to represent him in his claims before the VA. Inform him that he may only have one authorized representative at a time to represent him in a claim before the VA, and that his simultaneous appointment of two different veterans' service organizations in his VA Form 21-22 dated October 2008 thus does not result in his appointment of either. Also inform him that his appointment of a new representative automatically results in revocation of any prior appointment. 

2. Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, as the docket permits. All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


